
	
		II
		110th CONGRESS
		1st Session
		S. 1562
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 7, 2007
			Mr. Biden introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To direct the Secretary of Energy to
		  provide grants to States for the distribution of compact fluorescent
		  lights.
	
	
		1.Short titleThis Act may be cited as the
			 Fluorescent Lightbulb Implementation
			 Program to Save Americans Value and Energy.
		2.DefinitionsIn this Act:
			(1)Low-income householdThe term low-income household
			 means a household with a total annual household income that does not exceed the
			 greater of—
				(A)an amount equal to 150 percent of the
			 poverty level of a State; or
				(B)an amount equal to 60 percent of the State
			 median income.
				(2)Medium base compact fluorescent
			 lampThe term medium
			 base compact fluorescent lamp has the meaning given the term in section
			 321(30)(S) of the Energy Policy and Conservation Act (42 U.S.C.
			 6291(30)(S)).
			(3)Poverty levelThe term poverty level has the
			 meaning given the term in section 2603 of the Low-Income Home Energy Assistance
			 Act of 1981 (42 U.S.C. 8622).
			(4)SecretaryThe term Secretary means the
			 Secretary of Energy.
			(5)StateThe term State means—
				(A)a State; and
				(B)the District of Columbia.
				(6)State median incomeThe term State median income
			 has the meaning given the term in section 2603 of the Low-Income Home Energy
			 Assistance Act of 1981 (42 U.S.C. 8622).
			3.Compact fluorescent lighting grant
			 program
			(a)EstablishmentThe Secretary shall establish and carry out
			 a program under which the Secretary shall provide grants to States for the
			 distribution of medium base compact fluorescent lamps to households in the
			 State.
			(b)Application requirementsTo be eligible to receive a grant under
			 this section a State shall—
				(1)submit to the Secretary an application, in
			 such form and by such date as the Secretary may specify, that contains—
					(A)a plan describing the means by which the
			 State will use the grant funds; and
					(B)such other information as the Secretary may
			 require; and
					(2)agree—
					(A)to conduct public education activities to
			 provide information on—
						(i)the efficiency of using medium base compact
			 fluorescent lamps; and
						(ii)the cost savings associated with using
			 medium base compact fluorescent lamps;
						(B)to conduct outreach activities to ensure,
			 to the maximum extent practicable, that households in the State are informed of
			 the distribution of the medium base compact fluorescent lamps in the
			 State;
					(C)to coordinate activities under this section
			 with similar and related Federal and State programs; and
					(D)to comply with such other requirements as
			 the Secretary may establish.
					(c)PriorityA State that receives a grant under this
			 section shall give priority to distributing medium base compact fluorescent
			 lamps to low-income households in the State.
			4.Authorization of appropriations
			(a)In generalThere is authorized to be appropriated
			 $50,000,000 to carry out this Act.
			(b)Congressional intentIt is the intent of Congress that the
			 amounts made available under this section shall supplement, not supplant,
			 amounts provided under sections 361 through 364 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6321 through 6324).
			
